DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
                The action is in response to amendments filed on 01/18/2022. Claims 1, 5, 8, and 10 have been amended. Claims 3-4, 6 have been cancelled. Claims 1-2, 5, 7-10 are pending and examined below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Regarding claims 1, and claims dependent thereof, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to receiving and manipulating data without significantly more. 
The claim recites “A method for assessing blood flow regulation performance based on hemodynamics, comprising the steps of: irradiating, by a plurality of optodes, light to a cerebral part of a subject; calculating a hemoglobin concentration based on the light reflected or scattered from the cerebral part of the subject; calculating second biometric information corresponding to a time differential of first biometric information on the hemoglobin concentration, the first biometric information being a relative value corresponding to a difference between a baseline value and a total hemoglobin concentration of the hemoglobin concentration and the second biometric information being a time differential of the relative value; and assessing blood flow regulation performance of the subject with reference to a pattern of the second biometric information changed in response to a change in a posture of the subject, wherein in the assessing step, the blood flow regulation performance of the subject is assessed by comparing the pattern of the second biometric information of the subject with a pattern of the second biometric information of at least one subject group.”
This falls into a mental process grouping of abstract ideas. These limitations are capable of being performed mentally by looking at measurements and making mental assessments thereafter. The reasoning is as follows:
The step of irradiating using a plurality of optodes is insignificant extra solution activity (mere data gathering)
The step of calculating hemoglobin based on detected light can be performed in the mind or with the aid of pen and pencil by a skilled clinician.
The step of calculating a first biometric information (a relative value which is a difference between a baseline value and total hemoglobin concentration) and a second biometric information (a time differential of the relative value) can be performed in the mind or with the aid of pen and pencil by a skilled clinician.
Assessing blood flow regulation performance of the subject to a pattern in response to a user changing position is mental assessment that can be performed in the mind.
Assessing blood flow regulation performance of the subject by comparing a second biometric information of the subject with a pattern of the second biometric information of at least one subject group is a mental assessment that can be performed in the mind. 
Additionally the judicial exception is not integrated into a practical application because the additional element the use of optodes to irradiate cerebral part of the subject is a limitation that is performed by a generic sensor and is merely insignificant, extra solution activity of mere data gathering which does not qualify as an integration of the abstract idea into a practical application.
Finally, the claims analyzed as a whole do not provides any element, or combination of elements, sufficient to amount to significantly more than the mental process because the additional element the use of optodes to irradiate cerebral part of the subject is a limitation that is performed by a generic sensor and is merely insignificant, extra solution activity of mere data gathering which does not amount to significantly more than the abstract idea itself.
The following examples clearly show that optodes is well understood, routine and conventional activity: US 20170367650 A1 (paragraphs [0009], [0019]), US 20130303874 A1 (paragraphs [0097]-[0100]), and US 20110046491 A1 (claim 7).

Dependent claims 2, 5, 7-9 also fails to add something more to the abstract independent claims as they merely further limit the abstract idea. 


Regarding claims 10, and claims dependent thereof, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to receiving and manipulating data without significantly more. 
The claim recites “A system for assessing blood flow regulation performance based on hemodynamics, comprising: a plurality of optodes configured to irradiate light to a cerebral part of a subject; and a storage device storing programs configured to: calculate a hemoglobin concentration based on the light reflected or scattered from the cerebral part of the subject; calculate second biometric information corresponding to a time differential of first biometric information on the hemoglobin concentration, the first biometric information being a relative value corresponding to a difference between a baseline value and a total hemoglobin concentration of the hemoglobin concentration and the second biometric information being a time differential of the relative value; assess blood flow regulation performance of the subject with reference to a pattern of the second biometric information changed in response to a change in a posture of the subject; and assess the blood flow regulation performance of the subject by comparing the pattern of the second biometric information of the subject with a pattern of the second biometric information of at least one subject group.”
This falls into a mental process grouping of abstract ideas being performed by a generic computer. These limitations are capable of being performed mentally by looking at measurements and making mental assessments thereafter. 
The use of a plurality of optodes is insignificant extra solution activity (mere data gathering)
The step of calculating hemoglobin based on detected light can be performed in the mind or with the aid of pen and pencil by a skilled clinician.
The step of calculating a first biometric information (a relative value which is a difference between a baseline value and total hemoglobin concentration) and a second biometric information (a time differential of the relative value) can be performed in the mind or with the aid of pen and pencil by a skilled clinician.
Assessing blood flow regulation performance of the subject to a pattern in response to a user changing position is mental assessment that can be performed in the mind.
Assessing blood flow regulation performance of the subject by comparing a second biometric information of the subject with a pattern of the second biometric information of at least one subject group is a mental assessment that can be performed in the mind. 
Additionally the judicial exception is not integrated into a practical application because the additional element of a memory with a program for performing the steps is, at its broadest reasonable interpretation, a generic computer structure for performing the generic computer function of data processing, which does not qualify as an integration of the abstract idea into a practical application. Likewise, the inclusion of generic optodes is merely insignificant, extra-solution activity in the form of mere data gathering, which also does not qualify as an integration of the abstract idea into a practical application.
Finally, the claims analyzed as a whole do not provides any element, or combination of elements, sufficient to amount to significantly more than the mental process as only a generic memory structure and optodes are claimed. As noted previously, the addition of a generic computer structure for performing the generic computer function of data processing and the inclusion of generic optodes (merely insignificant, extra-solution activity in the form of mere data gathering)
The following examples clearly show that optodes is well understood, routine and conventional activity: US 20170367650 A1 (paragraphs [0009], [0019]), US 20130303874 A1 (paragraphs [0097]-[0100]), and US 20110046491 A1 (claim 7).

Response to Arguments
Applicant’s arguments filed 01/18/2022, with respect to 35 USC 112(b) and 35 USC 103 rejections have been fully considered and are persuasive.  The 35 USC 112(b) and 35 USC 103 rejections have been withdrawn. 

Applicant's arguments filed 01/18/2022 regarding 35 USC 101 rejections have been fully considered but they are not persuasive. 
Regarding claims 1 and 10, Applicant argues that as amended, the claims no longer should be rejected under 35 USC 101. 
Applicant argues that claims and 1 and 10 does not meet prong one under Step 2A as the limitations do not constitute a mental process because it is highly impractical for a human being to perform all the steps recited in amended claims 1 and 10 and that a human cannot practically calculate a hemoglobin concentration based on the light reflected or scattered from the cerebral part of the subject. 
	Examiner respectfully disagrees. A human can practically perform the steps recited in claims 1 and 10. As discussed above in the 35 USC 101 rejection, the step of measuring reflected light using optodes is insignificant extra solution activity, ie mere data gathering (see MPEP 2106.05(g)). Further the steps of measuring a hemoglobin concentration and a time differential based on the measured data can be performed in the human mind or with a pen and paper and thus does not preclude the steps as being a mental process (see MPEP 2104.04(a)(2)). Specially measuring a total hemoglobin can be done by simply summing the oxyhemoglobin concentration and deoxyhemoglobin concentration which is a calculation that can be done in the human mind or with a pen and paper. Further determining a time differential is simply determining a derivative with respect to time which is a calculation that can also be done in the human mind or with a pen and paper. As such the Applicant’s argument is unpersuasive. 
 	Further Applicant argues that claims 1 and 10 does not meet prong two of Step 2A as the limitations are integrated into a practical application. Specifically, Applicant argues that the use of optodes integrates the alleged mental process into a practical application and that the claimed subject matter applies the alleged mental process in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
	Examiner respectfully disagrees. As discussed above in the 35 USC 101 rejection, the judicial exception is not integrated into a practical application because the additional element of a memory with a program for performing the steps is, at its broadest reasonable interpretation, a generic computer structure for performing the generic computer function of data processing, which does not qualify as an integration of the abstract idea into a practical application. Likewise, the inclusion of generic optodes is merely insignificant, extra-solution activity in the form of mere data gathering, which also does not qualify as an integration of the abstract idea into a practical application. Further the claimed subject matter is not meaningful in some way beyond generally linking the use of the judicial exception to a particular technological environment. (see MPEP 2106.4(d)). As such Applicant’s argument in unpersuasive.
	Lastly Applicant argues that claims 1 and 10 do not meet Step 2B as the claims recite significantly more than an abstract idea. 
	Examiner respectfully disagrees. As discussed above in the 35 USC 101 rejection, the claims analyzed as a whole do not provides any element, or combination of elements, sufficient to amount to significantly more than the mental process as only a generic memory structure and optodes are claimed. As noted previously, the addition of a generic computer structure for performing the generic computer function of data processing and the inclusion of generic optodes (merely insignificant, extra-solution activity in the form of mere data gathering). The following examples clearly show that optodes is well understood, routine and conventional activity: US 20170367650 A1 (paragraphs [0009], [0019]), US 20130303874 A1 (paragraphs [0097]-[0100]), and US 20110046491 A1 (claim 7). As such Applicant’s argument is unpersuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792